DETAILED ACTION

Allowable Subject Matter
Claims 2-21 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to claims 2-11, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a system comprising: 
a non-transitory memory; and 
one or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations comprising: 
receiving, from a merchant device over a network, a device identifier for a mobile device of a first user based on a first wireless connection between the mobile device and a wireless communication device connected to the merchant device at a merchant location, wherein the device identifier is received automatically based on the first wireless connection; 
predicting, from the first wireless connection, that the first user requires a digital receipt associated with a past purchase at the merchant location; 
determining the digital receipt based on the device identifier and the merchant location;
determining an item for the past purchase from the digital receipt; 
communicating the digital receipt with an identification of the item to the mobile device and the merchant device; 

determining a payment instrument for the return request based on the digital receipt and a transaction history for the first user; and 
processing the return request for the payment instrument.
With respect to claims 12-17, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least a method comprising: 
receiving, by a point-of-sale (POS) device at an item return area of a merchant location, a device identifier for a mobile device of a user from a first wireless device connected to the POS device; 
predicting, based on the mobile device being at the item return area, that the user requires a digital receipt for an item previously purchased by the user at the merchant location; 
determining, by the POS device, the digital receipt based on the device identifier and a purchase history of the user with a merchant associated with the merchant location;
communicating, by the POS device, the digital receipt with an identification of the item to the mobile device; 
Page 4 of 11Appl. No.: 16/391,164receiving, by the POS device from the mobile device, first input indicating a request for one of a return or a refund by the user associated with the item based on the digital receipt;
receiving, by the POS device, second input to the POS device, wherein the second input indicates an acceptance of the request, and wherein the second input comprises additional information that validates the user with the digital receipt; 

processing, by the POS device, the request for the one of the return or the refund to the payment instrument with an online transaction processor system.
With respect to claims 18-21, the prior art or record, taken alone or in combination, fails to teach or fairly suggest at least 
A non-transitory machine-readable medium having stored thereon machine-readable instructions executable to cause a machine to perform operations comprising: 
detecting, over a network, a mobile device of a user via a short range wireless connection between the mobile device and a first wireless device at a return processing sub-area of a merchant location for a merchant; 
determining, based on the short range wireless connection and the mobile device being at the return processing sub-area, that the user may desire, at the merchant location, a transaction history comprising past transactions with the merchant; 
determining the transaction history based on the user and the merchant; 
determining an item previously purchased in the past transactions from the transaction history; 
communicating the transaction history an identification of the item to the mobile device;
receiving a selection of one of the past transactions in the transaction history from the mobile device; 
Page 6 of 11Appl. No.: 16/391,164determining whether the mobile device was previously located in a sub-area of the merchant location associated with the selection using a previous short range 
determining that a return transaction for the one of the past transactions requires additional authentication based on the transaction history and the determining whether the mobile device was previously located in the sub-area; and
communicating the selection and the additional authentication required for the return transaction to a merchant device at the return processing sub-area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE W KIM whose telephone number is (571)272-5971. The examiner can normally be reached M-F 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Paik can be reached on 5712722404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/TAE W KIM/Examiner, Art Unit 2887         

/THIEN M LE/Primary Examiner, Art Unit 2887